COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 BNSF Railway Company,                            §                 No. 08-16-00119-CV

                       Appellant,                 §                   Appeal from the

 v.                                               §                  112th District Court

 Chevron Midcontinent, L.P., Robert               §                of Upton County, Texas
 Benson Jones, Ponderosa Royalty, LLC,
 Amy Smallwood, Andrew A. Goode,                  §                (TC# 14-07-U4369-OTH)
 Barbara Stell Prunty, Caroline Delamatre,
 Edith Smallwood Ledonne, Gayle Frances           §
 Whipkey Nelson, March Ranch, LLC,
 Margaret Greene Bladine, et al.,                 §

                        Appellees.                §

                                               §
                                             ORDER

       The Court GRANTS the Joint Motion to Vacate the February 9, 2017 submission and oral

argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 18th day of January, 2017.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.